Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered January 6, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree and violation of probation, and sentencing him, as a second felony offender, to a term of 3 to 6 years, and resentencing him, upon the violation of probation, to a consecutive term of 1 to 3 years, unanimously affirmed.
The totality of the record, viewed in light of the presumption of regularity in judicial proceedings (see, People v Kalakowski, 120 AD2d 763, 765, lv denied 68 NY2d 669), establishes that defendant was lawfully sentenced on the basis of a properly *123updated presentence report. We have considered defendant’s other claims and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.